UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-24531 CoStar Group, Inc. (Exact name of registrant as specified in its charter) Delaware 52-2091509 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Bethesda Metro Center, 10th Floor
